496 So. 2d 853 (1986)
Robert L. SMITH, As Chief of Police of the City of Tampa Police Department, Appellant,
v.
Louis CAGGIANO, Appellee.
No. 86-95.
District Court of Appeal of Florida, Second District.
September 24, 1986.
Rehearing Denied October 30, 1986.
George F. Grawe, Jr., Asst. City Atty., Tampa, for appellant.
Henry Gonzalez, Tampa, for appellee.
LEHAN, Judge.
The city of Tampa appeals from an order denying the forfeiture of a 1981 Cadillac. We reverse.
*854 The Florida Contraband Forfeiture Act defines contraband to include "[a]ny ... vehicle ... which has been or is actually employed as an instrumentality in the commission of, or in aiding or abetting in the commission of, any felony." See section 932.701(2)(e), Florida Statutes (1985); City of St. Petersburg Beach v. Jewell, 489 So. 2d 78 (Fla. 2d DCA 1986). The Cadillac in this case was shown to have been used to transport its owner, Louis Caggiano, to a particular location where Mr. Caggiano engaged in felonious wagering activities in violation of section 842.25, Florida Statutes (1985). Accordingly, the Cadillac was contraband. See Duckham v. State, 478 So. 2d 347 (Fla. 1985); One 1976 Dodge Van v. State, 447 So. 2d 984 (Fla. 1st DCA 1984); In re Forfeiture of One 1979 Ford, 450 So. 2d 863 (Fla. 4th DCA 1984).
Reversed and remanded for proceedings consistent herewith.
GRIMES, A.C.J., and CAMPBELL, J., concur.